DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-061110, filed on 03/27/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding respective 2, 3, 5, and 6; these claims recite the phrase “a threshold value” that is indefinite as to whether there is only one “threshold value” that applies to all various conditions defined thereto.  Throughout the applicant’s Pub. Application, particularly, on respective paragraphs [0149] and [0181] discloses “respective first and second threshold values”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki YAMAGAMI (US Pub. 20170198434 A1), hereinafter “YAMAGAMI” in view of Ferdinand Leifeld (USP 4742675 A), hereinafter “Leifeld”.
Regarding claim 1, YAMAGAMI discloses:  A web forming device (Figs. 1 and 2, element 100 and para [0038] “…The paper forming machine 100…”) comprising: a defibrator (Fig. 1, and para [0030]) having a variable speed rotor (Figs. 1 and 3 element 34, para [0050] discloses “…the main control unit 200 is made to output control instruction signals for controlling the rotation speed of the rotor 34 of the dry type defibrator 30, and when these are received by the dry type defibrator 30, the rotation speed of the rotor 34 is adjusted based on these.”), and configured to defibrate defibration feedstock (Abstract, para [0008-0009]) by rotation of the rotor; an accumulator (Figs. 1 and 3, para [0040] “… an endless mesh belt 122” is the same as the accumulator or first web former as described in the applicant’s disclosure on Para [0065]) on which defibrated material defibrated by the defibrator accumulates; a thickness detector (Figs. 1 and 3, para [0048] discloses “…The detection results by the thickness sensor 190 that detects the thickness of the deinked defibrated material deposited on the mesh belt 122 are input to the main control unit 200…”) configured to detect a thickness of the defibrated material (para [0057] discloses “…immediately after the deinked fiber is deposited on the mesh belt 122, the thickness of the deposited material is measured by the thickness sensor 190…”) accumulated on the accumulator; and a controller (Fig. 2, element 200, para [0047] discloses “…In FIG. 2, the main control unit 200 is a a rotational velocity (Figs. 1 and 3 element 34, para [0050], in this specific context, rotation speed or rotational velocity conveys the same meaning) of the rotor based on a detection result from the thickness detector (Figs. 1 and 3, para [0048] discloses “…The detection results by the thickness sensor 190 that detects the thickness of the deinked defibrated material deposited on the mesh belt 122 are input to the main control unit 200…”); 
However, YAMAGAMI does not specifically disclose: the controller applying either or both a first control and a second control, the first control decreasing the rotational velocity of the rotor when variation in the thickness of the deposited defibrated material detected by the thickness detector exceeds a first tolerance, and the second control increasing the rotational velocity of the rotor when a slope of change over time in a thickness of the deposited defibrated material detected by the thickness detector is less than a second tolerance.
In the same field of art, Leifeld discloses: the controller applying either or both a first control and a second control (Figs. 1-3 and claim 1. Also, Col. 3, lines 15-44, particularly, “… Thus, at the location where the sliver runs through the feed roller 2 and the feed table 3, the thickness of the sliver is continuously sensed by virtue of the pivotal feed table 3 which assumes a distance from the feed roller 2 as a function of the momentary thickness of the sliver 1.”), the first control decreasing the rotational velocity of the rotor (Col. 3, lines 29-30) when variation in the thickness of the deposited defibrated material detected by the thickness detector exceeds a first tolerance (Col. 3, lines 30-32 “…as a result, if the deviation is positive (that is, the sensed thickness is greater than the desired thickness) the feed roller will rotate slower.  Examiner views the positive deviation to be fundamentally the same the first increasing the rotational velocity of the rotor (Col. 3, lines 33-36) when a slope of change over time in a thickness of the deposited defibrated material detected by the thickness detector is less than a second tolerance (Figs. 1-3 and claim 1. Also, Col. 3, lines 15-44, particularly, lines 33-36 “…conversely, if the deviation has a negative value (that is, the sensed thickness is less than a desired thickness) the feed roller will be caused to rotate more rapidly.” Examiner views the negative deviation to be fundamentally the same the second tolerance). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the control unit of YAMAGAMI by including the variable drive or adjustable drive motor as known in the art and taught by Leifeld so as to increase or decrease the rotational speed of the motor corresponding to the changes in thickness of the web of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the Leifeld disclosure, would also have been motivated to apply its teaching of positive and/or negative deviations which are principally the same the first and second tolerances for the benefit of the claimed invention.

Regarding claim 2, YAMAGAMI in view of Leifeld discloses: wherein the controller (YAMAGAMI, Fig. 2, element 200, para [0047]), when applying the first control, determines the variation exceeds the first tolerance if a number of times the variation - 50 - exceeds the first tolerance per a unit of time exceeds a threshold value (Leifeld, Figs. 1-3 and claim 1. Also, Col. 3, lines 15-44.  Examiner view that “a threshold value” is resulted from adding a timer incorporated in the controller 28 as shown in FIG. 9 in applicant’s disclosure and therefore, it is a routine optimization of the controller disclosed by YAMAGAMI that one of ordinary skill in the art would be quite capable doing that for a specific application).

YAMAGAMI in view of Leifeld discloses: wherein the controller (YAMAGAMI, Fig. 2, element 200, para [0047]), when applying the first control, determines the variation exceeds the first tolerance if a rate of the variation exceeding the first tolerance per a unit of time exceeds a threshold value (Leifeld, Figs. 1-3 and claim 1. Also, Col. 3, lines 15-44.  Examiner view that “a threshold value” is resulted from adding a timer incorporated in the controller 28 as shown in FIG. 9 in applicant’s disclosure and therefore, it is a routine optimization of the controller disclosed by YAMAGAMI that one of ordinary skill in the art would be quite capable doing that for a specific application).  

Regarding claim 4, YAMAGAMI in view of Leifeld discloses: wherein the controller (YAMAGAMI, Fig. 2, element 200, para [0047]), when applying the first control, decreases the rotational velocity of the rotor greater than or equal to 5% and less than or equal to 20% (Leifeld, Figs. 1-3 and claim 1. Also, Col. 3, lines 15-44.  Examiner views that providing a range of rotational velocity of 5% and 20% are dependent on the specific operation of the rotor that correspond to the intended thickness of the web or silver and it is obvious that one of ordinary skill in the art would be well capable of modifying the control unit or adjust the rotor to deliver the aforementioned ranges recited by the claimed invention.).
 
  Regarding claim 5, YAMAGAMI in view of Leifeld discloses: wherein the controller (YAMAGAMI, Fig. 2, element 200, para [0047]), when applying the second control, determines the slope is below the second tolerance if a number of times the slope is below the second tolerance per unit of time exceeds a threshold value (Leifeld, Figs. 1-3 and claim 1.  As noted hereinbefore, the control unit or controller disclosed by YAMAGAMI and/or Leifeld can be readily modified or re-programed so as to determine “the slope is below the second tolerance if a number of times the slope is below the second tolerance per unit of time exceeds a threshold value” and would be obvious to one of ordinary skill in the art.).

Regarding claim 6, YAMAGAMI in view of Leifeld discloses: wherein the controller (YAMAGAMI, Fig. 2, element 200, para [0047]), when applying the second control, determines the slope is below the second tolerance if a rate the slope is below the second tolerance per unit of time exceeds a threshold value (Leifeld, Figs. 1-3 and claim 1.  As noted hereinbefore, the control unit or controller disclosed by YAMAGAMI and/or Leifeld can be readily modified or re-programed so as to determine “the slope is below the second tolerance if a number of times the slope is below the second tolerance per unit of time exceeds a threshold value” and would be obvious to one of ordinary skill in the art.). 
 
Regarding claim 7, YAMAGAMI in view of Leifeld discloses: wherein the controller (YAMAGAMI, Fig. 2, element 200, para [0047]), when applying the second control, increases the rotational velocity of the rotor greater than or equal to 5% and less than or equal to 20% (Leifeld, Figs. 1-3 and claim 1. Also, Col. 3, lines 15-44.  Examiner views that providing a range of rotational velocity of 5% and 20% are dependent on the specific operation of the rotor that correspond to the intended thickness of the web or silver and it is obvious that one of ordinary skill in the art would be well capable of modifying the control unit or adjust the rotor to deliver the aforementioned ranges recited by the claimed invention.).

Regarding claim 11, YAMAGAMI discloses:  A web forming method (Figs. 1 and 2, element 100 and para [0038]) comprising: a defibration step (Fig. 1, and para [0030]) of defibrating, by rotation of a variable speed rotor (Figs. 1 and 3 element 34, para [0050] discloses “…the main control unit 200 is made to output control instruction signals for controlling the rotation speed of the rotor 34 of the dry type defibrator 30, and when these are received by the dry type defibrator 30, the rotation speed of the rotor 34 is adjusted based on these.”), defibration feedstock supplied to the rotor; an accumulation step (Figs. 1 and 3, para [0040] “… an endless mesh belt 122” is the same as the accumulator or first web thickness detection step ( Figs. 1 and 3, para [0048] discloses “…The detection results by the thickness sensor 190 that detects the thickness of the deinked defibrated material deposited on the mesh belt 122 are input to the main control unit 200…”) configured to detect a thickness of the defibrated material accumulated in the accumulation step (para [0057] discloses “…immediately after the deinked fiber is deposited on the mesh belt 122, the thickness of the deposited material is measured by the thickness sensor 190…”) in the defibration step, controlling (Fig. 2, element 200, para [0047] discloses “…In FIG. 2, the main control unit 200 is a main controller for performing various controls of the paper recycling device of the invention. Using a general purpose information processing device equipped with a CPU and RAM, ROM or the like, it is possible to realize this kind of main control unit 200 by storing in advance in a ROM program that has the CPU execute the operation of outputting commands to a designated block based on designated information that has been input.”) a rotational velocity (Figs. 1 and 3 element 34, para [0050], in this specific context, rotation speed or rotational velocity conveys the same meaning) of the rotor based on a detection result from the thickness detection step (Figs. 1 and 3, para [0048] discloses “…The detection results by the thickness sensor 190 that detects the thickness of the deinked defibrated material deposited on the mesh belt 122 are input to the main control unit 200…”), and 
However, YAMAGAMI does not specifically disclose: applying in the defibration step either or both a first control and a second control, the first control decreasing the rotational velocity of the rotor when variation in the thickness of the accumulated defibrated material detected in the thickness detection step exceeds a first tolerance, and the second control increasing the rotational velocity of the rotor when a slope of change over time in a thickness of the accumulated defibrated material detected in the thickness detection step is less than a second tolerance.
Leifeld discloses: applying in the defibration step either or both a first control and a second control (Figs. 1-3 and claim 1. Also, Col. 3, lines 15-44, particularly, “… Thus, at the location where the sliver runs through the feed roller 2 and the feed table 3, the thickness of the sliver is continuously sensed by virtue of the pivotal feed table 3 which assumes a distance from the feed roller 2 as a function of the momentary thickness of the sliver 1.”), the first control decreasing the rotational velocity of the rotor (Col. 3, lines 29-30) when variation in the thickness of the accumulated defibrated material detected in the thickness detection step exceeds a first tolerance (Col. 3, lines 30-32 “…as a result, if the deviation is positive (that is, the sensed thickness is greater than the desired thickness) the feed roller will rotate slower.  Examiner views the positive deviation to be fundamentally the same the first tolerance), and the second control increasing the rotational velocity of the rotor (Col. 3, lines 33-36) when a slope of change over time in a thickness of the accumulated defibrated material detected in the thickness detection step is less than a second tolerance (Figs. 1-3 and claim 1. Also, Col. 3, lines 15-44, particularly, lines 33-36 “…conversely, if the deviation has a negative value (that is, the sensed thickness is less than a desired thickness) the feed roller will be caused to rotate more rapidly.” Examiner views the negative deviation to be fundamentally the same the second tolerance).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the control unit of YAMAGAMI by including the variable drive or adjustable drive motor as known in the art and taught by Leifeld so as to increase or decrease the rotational speed of the motor corresponding to the changes in thickness of the web of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the Leifeld disclosure, would also have been motivated to apply its teaching of positive and/or negative deviations which are principally the same the first and second tolerances for the benefit of the claimed invention.

YAMAGAMI discloses: A sheet manufacturing apparatus (Figs. 1 and 2, element 100 and para [0038]. Examiner views the sheet manufacturing apparatus is the same as the paper forming machine 100) comprising: the web forming device described in claim 1 (all of the subject matter of claim 1 reads on YAMAGAMI in view of Leifeld as discussed hereinbefore and will not be repeated again to avoid redundancy.); and configured to make a sheet (Abstract or summary para [0008] paper or sheet is the same thing.) from the accumulated defibrated material.
  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki YAMAGAMI (US Pub. 20170198434 A1), “YAMAGAMI” in view of Ferdinand Leifeld (USP 4742675 A), “Leifeld” and further in view of Markku MÄNTYLÄ (US Pub. 20160122946 A1), MÄNTYLÄ.
Regarding claim 8, the combination of YAMAGAMI and Leifeld discloses all the limitation of its base claim 1.  
However, the combination of YAMAGAMI and Leifeld does not disclose: wherein the accumulator has a belt configured to convey the defibrated material deposited thereon; and the thickness detector includes an emitter configured to emit light to the defibrated material on the belt, and a photodetector configured to detect reflection of the light emitted by the emitter from the defibrated material.
In same field of art, MÄNTYLÄ discloses: wherein the accumulator has a belt (para [0018] and Fig. 1, element 106 is defined as moving web.  It is obvious to one of ordinary skill in the art that that the moving web is in tandem with a belt in carrying the moving web.) configured to convey the defibrated material deposited thereon; and the thickness detector includes an emitter (para [0020- 0025-0026], Figs. 1 and 2, elements 100 (the caliper measuring sensor arrangement), 152 & 154 (caliper sensor elements) 158 (optical sensor) having a transmitter part 152 and a receiver part 154) configured to emit light to the defibrated material on the belt, and a photodetector (para [0026], Figs. 1 and 2, reflection of the light emitted by the emitter from the defibrated material.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of YAMAGAMI and Leifeld by including the caliper measuring sensor arrangement as taught by MÄNTYLÄ so as to more accurately measure the thickness (also known as caliper) to increase or decrease the rotational speed of the motor corresponding to the changes in thickness (caliper) of the web of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the MÄNTYLÄ disclosure, would also have been motivated to apply its teaching of the caliper measuring sensor arrangement for the benefit of the claimed invention.

Regarding claim 9, the combination of YAMAGAMI and Leifeld discloses all the limitation of its base claim 1.  The combination of YAMAGAMI and Leifeld further in view of MÄNTYLÄ discloses: further comprising a power consumption detector (MÄNTYLÄ, para [0042-0047] and Fig. 6 discloses, for example, [0042]: “…an exemplary of the structure of a paper machine in principle…”.  It is abundantly clear and obvious to one of ordinary skill in the art that a papermaking mill or any facility that makes paper/paperboard/pulp requires huge amount energy for its operation and thus, energy costs are a significant factor in manufacture of paper/paperboard/pulp and optimal utilization and conservation of energy is a serious concern to the papermaking industry.   Therefore, one of ordinary skill in the art would also know that operators in any papermaking mill would have vested interest to measure power consumption or energy consumption so as to reduce the power consumption by using a power consumption detector to detect power consumption when the rotor turns.).



YAMAGAMI and Leifeld in view of MÄNTYLÄ discloses all the limitation of its base claim 9.  YAMAGAMI and Leifeld in view of MÄNTYLÄ further discloses: further comprising a reporter configured to report, based on a detection result from the power consumption detector, information related to ease of defibration of the defibration feedstock by the defibrator (MÄNTYLÄ, para [0042-0047] and Fig. 6.  It is abundantly clear and obvious to one of ordinary skill in the art that modern papermaking mills or any facility that makes paper/paperboard/pulp are quite automated and have sophisticated control system that uses a lot data collecting, measuring, and reporting devices to ensure efficient operation of the equipment’s and further routine optimization of all the equipment’s are generally in order on daily basis as it is all well known to the workers of the papermaking industry.   Therefore, one of ordinary skill in the art would also be motivated and vested interest to incorporate a reporting device to the overall control system for efficient utility management of a papermaking mill.              

     Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW M ESLAMI/Examiner, Art Unit 1748    

/Eric Hug/Primary Examiner, Art Unit 1748